Exhibit 10.2

 

[x1_c100492x38x1.jpg]   1221 Avenue of the Americas
35th Floor
New York, NY 1020
tel 212 584 5100
fax 212 584 5200
www.siriusxm.com  

 

September 14, 2020

 

Ms. Jennifer C. Witz

Sirius XM Radio Inc.

1221 Avenue of the Americas

35th Floor

New York, New York 10020

 

Use of Private Aircraft

 

Dear Jennifer:

 

This letter (this “Agreement”) sets forth our agreement with respect to your use
of a private aircraft (the “Aircraft”) arranged by Sirius XM Radio Inc. (“Sirius
XM”).

 

1.         Use of the Aircraft. During the Term (as defined below), you may use
up to 30 hours per year worth of flight time (the “Annual Allotment”) on the
Aircraft for personal use, which shall include travel to and from your homes
(“Personal Flight Time”). The Annual Allotment for any partial year during the
Term shall be reduced on a pro rata basis. Sirius XM will not have any
obligation to pay you for any unused Annual Allotment and any unused Annual
Allotment with respect to any year may not be carried over to any subsequent
year.

 

2.         IRS Reporting. The fair market value of Personal Flight Time will be
reflected as income on your W-2 in accordance with applicable IRS regulations
based on the Standard Industry Fare Level formula (SIFL) pursuant to 26 C.F.R.
§1.61-21(g) or a comparable successor provision.

 

3.         Term. The term of this Agreement (the “Term”) will commence on
January 1, 2021 and will expire on the earliest of (i) the date that you cease
to be employed as a full-time employee of Sirius XM under the terms of the
Employment Agreement, dated September 14, 2020, between you and Sirius XM and
(ii) December 31, 2023.

 

4.         Governing Law. This Agreement will be governed by, and will be
construed and enforced in accordance with, the laws of the State of New York.

 



Jennifer C. Witz 2 September 14, 2020

 

5.         Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any and all previous written or oral representations, promises,
agreements or understandings of whatever nature between the parties with respect
to the subject matter. This Agreement may not be altered or amended except by an
agreement in writing signed by both parties. This Agreement may be signed in
counterparts.

 

If you are in agreement with the foregoing, please execute the enclosed copy of
this letter.

 

  Very truly yours,         Sirius XM Radio Inc.         By: /s/ Patrick
Donnelly       Patrick Donnelly     Executive Vice President, General Counsel
and Secretary

 

Agreed:

 

/s/ Jennifer C. Witz   Jennifer C. Witz  

 